  Case 1:20-cv-03496-LMM-JSA Document 9 Filed 12/02/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

KANDICE GREEN,               :
                             :
         Plaintiff,          :
                             :
         v.                  : CIVIL ACTION NO.
                             : 1:20-CV-3496-LMM-JSA
GENERAL REVENUE COPRORATION, :
                             :
         Defendant.          :

                                    ORDER

      Plaintiff Kandice Green filed the above-captioned action on August 24, 2020.

On November 23, 2020, Plaintiff filed proof of service indicating that Defendant

was served on November 6, 2020, making the deadline for Defendant to file a

response to the Complaint November 27, 2020. See Proof of Service [6]; Fed. R.

Civ. P. 12(a)(1)(A). As of this date, however, that deadline has passed and Defendant

has not filed an answer or other response, nor has Plaintiff requested an entry of

default against Defendant under Rule 55(a) of the Federal Rules of Civil Procedure.

      Accordingly, Plaintiff is ORDERED to file an appropriate motion to dispose

of this action, or otherwise to SHOW CAUSE in writing why this action should not

be dismissed for want of prosecution, within twenty-one (21) days after the date of

this Order. See LR 41.3A(2), NDGa. If Plaintiff’s claims against Defendant have

been settled, Plaintiff may file a notice of dismissal under Rule 41(a)(1)(A)(i), or
  Case 1:20-cv-03496-LMM-JSA Document 9 Filed 12/02/20 Page 2 of 2




Plaintiff may file a notice of settlement informing the Court when the parties

anticipate that a notice of dismissal will be filed.

      IT IS SO ORDERED this 2nd day of December, 2020.


                                         __________________________________
                                         JUSTIN S. ANAND
                                         UNITED STATES MAGISTRATE JUDGE




                                            2
